FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                 _____________________________

                         No. 1D16-4839
                 _____________________________

FLORIDA FISH AND WILDLIFE
CONSERVATION COMMISSION,

    Appellant,

    v.

WILLIAM DAWS, JR., OUIDA
GERSHON, BILL I. HINES, REGINA
HINES, HERSHAL O. HOLT,
KAREN A. HOLT, ALAN E.
JOINER, MONICA L. JOINER,
MARY B. KING, SARA KING,
BETTY TOLBERT, RICKY W.
TOLBERT, and JERRY
VARNADORE,

    Appellees.
                 _____________________________


On appeal from the Circuit Court for Leon County.
Karen Gievers, Judge.

                        August 16, 2018

  ON MOTION FOR REHEARING AND MOTION FOR CERTIFICATION

ROWE, J.

    We deny Appellees’ motion for certification, but grant in part
Appellees’ motion for rehearing, withdraw our opinion dated
April 10, 2018, and substitute the following opinion in its place.
                              ***

     The Florida Fish and Wildlife Conservation Commission
(FWC) appeals an order granting a temporary injunction
requiring the FWC to stop deer hunters and their dogs from
trespassing onto Appellees’ private property. The FWC also
appeals the denial of its motion for summary judgment. We
reverse the order in its entirety, dissolve the injunction, and
remand for entry of final summary judgment in favor of the FWC.

                         I. Background

     The Blackwater Wildlife Management Area (Blackwater
WMA) is located in the Blackwater State Forest and is composed
of more than 200,000 acres of public land in Okaloosa and Santa
Rosa counties. Interspersed within the Blackwater WMA are a
number of private parcels of land, or inholdings, that abut or are
completely surrounded by public lands. 1 Over the years, the
State acquired more and more land within the Blackwater State
Forest, resulting in an increasing number of inholdings –
including properties owned or leased by Appellees. See § 375.041,
Fla. Stat.

     The FWC regulates hunting on public lands in Florida,
including the Blackwater WMA. The FWC determines the types
of hunting that will be permitted, authorizes specific areas for
hunting, schedules hunting seasons for different types of game,
and issues hunting licenses and permits. The hunting at issue in
this case, deer dog hunting, has been authorized in the
Blackwater WMA since at least the 1950’s. During the deer dog
hunting season, hunters use dogs trained to flush deer out of

    1  The patchwork-like composition of the Blackwater WMA is
the result of Florida’s land acquisition program whereby the
State purchases private property for conservation and
recreational purposes. Florida Fish & Wildlife Conservation
Commission,
http://myfwc.com/media/4204289/BLACKWATER.pdf (last visited
Mar. 5, 2018).

                                2
thickets in the forest or dogs trained to follow deer trails through
the forest. While in pursuit of deer, the dogs and hunters
occasionally leave the public lands where the FWC has
authorized hunting and trespass onto private property.

     On multiple occasions, deer hunters and their dogs
trespassed onto Appellees’ private property; Appellees repeatedly
complained to the FWC about these trespasses. Appellees also
reported a number of criminal acts allegedly committed by the
hunters including trespasses, threats to destroy Appellees’
property, threats to Appellees’ personal safety, several arson
fires, and graffiti painted on Appellees’ property.

     In response to Appellees’ complaints, the FWC took several
actions to curtail the trespasses onto Appellees’ property. The
FWC limited the length of the deer dog hunting season to forty-
four days per year, restricted the geographic area in which deer
dog hunting was authorized within the Blackwater WMA, and
installed fencing to separate the public lands from Appellees’
private property. The FWC also adopted a responsible hunter
rule, which authorized game wardens to respond to calls from
private property owners when trespassing deer dog hunters or
their dogs enter private property. And most recently, in 2016,
the FWC required, as a condition of issuing licenses and permits
for deer dog hunting, that hunters equip their dogs with
corrective collars that allow the hunters to control the movements
of their dogs by shocking remotely any dog that trespasses onto
private property. Despite these efforts by the FWC, trespasses
continued to occur. Appellees argue that the FWC is responsible
for the trespasses, as it licenses and permits deer dog hunting in
the Blackwater WMA and regulates hunting by rule, and they
assert that the FWC must prevent further trespasses by hunters
and their dogs onto Appellees’ private property.

                      II. Procedural History

     In 2016, Appellees filed a two-count complaint seeking to
prevent the FWC from issuing deer dog hunting licenses and
permits in the Blackwater WMA. They alleged that the FWC’s
decision to allow deer dog hunting on state-owned land directly
led to the trespasses on their privately-owned land by hunters

                                 3
and their dogs. Appellees contended that these trespasses were
so serious that they rose to the level of an inverse condemnation
because Appellees were deprived of their right to exclude people
from their private property (“takings claim”). Appellees further
contended that the trespasses constituted a nuisance because the
trespasses deprived Appellees of their right to the quiet
enjoyment of their property.        To support this contention,
Appellees complained that the trespassing dogs were disruptive
and potentially dangerous to livestock; it was unsafe for
Appellees to go into their yards during deer dog season; fences
did not stop the trespasses; and the trespasses prevented
Appellees from hunting on their own property (“nuisance
claims”). Appellees also sought an injunction requiring the FWC
to abate the nuisance of the trespasses by hunters and their dogs
onto their private property.

     The FWC moved for summary judgment on the takings
claims and nuisance claims. The FWC argued that because
Appellees failed to plead the required elements of a takings
claim, no constitutional claims had been stated against the FWC
and its sovereign immunity had not been waived. The FWC
argued that the doctrines of separation of powers and sovereign
immunity barred the nuisance claims because the FWC owed no
duty to Appellees to prevent trespasses on their property and
because the FWC’s decision to authorize deer dog hunting in the
Blackwater WMA was a discretionary decision, not subject to
challenge in the courts. Finally, with regard to Appellees’ request
for an injunction, the FWC contended that the injunction was
overbroad and impossible to comply with.

     The trial court conducted an evidentiary hearing on
Appellees’ request for an injunction and the FWC’s motion for
summary judgment.        The trial court denied the summary
judgment motion, rejecting the FWC’s sovereign immunity
arguments as a matter of law. With regard to Appellees’ request
for an injunction, Appellees conceded that the court could not
order the FWC to stop issuing deer dog hunting licenses and
permits or to redraw the map of the areas where deer dog
hunting was authorized. However, Appellees argued that the
court could enter an injunction ordering the FWC to stop further
trespasses onto Appellees’ property by the hunters and their dogs

                                4
and that the FWC could take whatever steps it deemed necessary
to achieve that goal. The court entered the injunction, ordering
the FWC “to abate the nuisance of the deer hunting dogs from
trespassing onto the property of the plaintiffs, and of the deer
dogs and their hunters from interfering with the plaintiffs’ right
to the quiet enjoyment of their private property.”

     The FWC appealed, and the trial court’s order was
automatically stayed, preventing the injunction from going into
effect. See Fla. R. App. P. 9.310(b)(2). Appellees moved to vacate
the automatic stay of the injunction in an effort to prevent
trespasses by hunters and their dogs onto Appellees’ property
during the 2017-2018 hunting season. During the hearing on the
motion to vacate the automatic stay, Appellees testified to
trespasses on their property during the 2016 hunting season –
testimony identical in character to that offered during the
hearing on the original injunction. The trial court entered an
order vacating the automatic stay, and while acknowledging that
“it would be overreaching for the Court to direct the FWC not to
physically release the licenses and permits for the upcoming
hunting season,” the court nonetheless concluded that the “FWC
is on notice its actions in issuing licenses and permits constitute
a nuisance and contribute to the interference with the plaintiffs’
right to the quiet enjoyment of their private property, and there
is no other way to protect those constitutional rights at this
juncture than to vacate the stay.” This Court reinstated the
automatic stay by order issued October 6, 2017.

                           III. Analysis

    We agree with the FWC that the order on appeal should be
reversed for three reasons. First, the FWC was entitled to
summary judgment on Appellees’ takings claims on sovereign
immunity grounds because Appellees did not plead the required
elements to allege valid constitutional claims. Second, the FWC
was entitled to summary judgment on the nuisance claims on
sovereign immunity grounds because the FWC owed no duty to
Appellees and because the authorization of deer dog hunting in
the Blackwater WMA was a discretionary function of the FWC.
Third, the trial court erred in entering the injunction because the


                                5
injunction violated the separation of powers doctrine and was
overly broad.

                      A. Sovereign Immunity

     Sovereign immunity “protects the state from burdensome
interference from the performance of its governmental functions
and preserves its control over state funds, property and
instrumentalities.” Davis v. State, Dep’t of Corr., 460 So. 2d 452,
461 (Fla. 1st DCA 1984) (citation omitted).               “In Florida,
sovereign immunity is the rule rather than the exception.” Pan-
Am Tobacco Corp. v. Dep’t of Corr., 471 So. 2d 4, 5 (Fla. 1984).
There are two general exceptions to this doctrine.              First,
sovereign immunity will not bar a claim against the State based
on violations of the state or federal constitution. Dep’t of Revenue
v. Kuhnlein, 646 So. 2d 717, 721 (Fla. 1994) (“Sovereign
immunity does not exempt the State from a challenge based on
violation of the federal or state constitutions, because any other
rule self-evidently would make constitutional law subservient to
the State's will.”). Second, the State is not immune from suit
where it has waived its immunity pursuant to law. Art. X, § 3,
Fla. Const. (allowing “[p]rovision[s] [to] be made by general law
for bringing suit against the state as to all liabilities now existing
or hereafter originating”).

     Pursuant to its enactment of section 768.28, Florida
Statutes, the Legislature has explicitly waived the State’s
immunity from suit for liability in tort for damages. But this
statutory waiver is strictly limited to circumstances where the
State owes the plaintiff an underlying common law or statutory
duty of care and where the challenged government actions are
not discretionary and are not inherent in the act of governing.
Jordan v. Nienhuis, 203 So. 3d 974, 976 (Fla. 5th DCA 2016).
With this framework in mind, we consider whether the doctrine
of sovereign immunity precludes Appellees’ constitutional takings
claims and their tort-based nuisance claims.

                1. Constitutional Claims – Takings

    Appellees claim that their property was unlawfully taken by
the FWC in violation of article X, section 6 of the Florida

                                  6
Constitution when the FWC issued deer dog hunting licenses and
failed to prevent trespassing hunters and dogs from entering
Appellees’ property. The FWC argues that sovereign immunity
bars Appellees’ takings claims because the allegations in the
complaint were legally insufficient.

     When the trial court rejected the FWC’s sovereign immunity
arguments and denied summary judgment as a matter of law, it
never addressed the legal sufficiency of Appellees’ takings claims.
Instead, the court summarily rejected the FWC’s sovereign
immunity arguments, concluding that the FWC “is not immune
from constitutionally based takings claims.” The trial court
reached this conclusion in reliance on Crowley Museum & Nature
Center, Inc. v. Southwest Florida Water Management District, 993
So. 2d 605 (Fla. 2d DCA 2008). The Second District in that case
restated the unremarkable proposition that the doctrine of
sovereign immunity does not bar a constitutional claim against
the government – a point the government in that case conceded
on appeal. Id. at 608. Instead, the government argued that the
plaintiff’s complaint did not set forth a facially sufficient inverse
condemnation claim. Id. But the Second District declined to
address the government’s argument because the facial sufficiency
of the inverse condemnation claim was not raised in the trial
court. Id. Thus, the Second District in Crowley did not reach the
question posed to the trial court in this case: whether sovereign
immunity bars a suit asserting an inverse condemnation claim
against the State when the plaintiff fails to set forth a legally
sufficient constitutional claim.

     The dissent argues that this Court may not consider the
legal sufficiency of Appellees’ takings claims asserting that the
FWC framed the issue on appeal as a challenge to the court’s
sovereign immunity ruling, without reference to the legal
sufficiency of the takings claims. We disagree with the dissent for
several reasons.

     First, the FWC did in fact address the legal sufficiency of
both the takings and nuisance claims in its Initial Brief and
Reply Brief. In the Summary of the Argument section of its
Initial Brief, the FWC stated:


                                 7
    The circuit court also erred when it found as a matter of
    law that the Plaintiffs’ claims were not barred by
    sovereign immunity. The state of Florida has not
    waived sovereign immunity for its functions which are
    tantamount to legislative acts.       A plaintiff cannot
    pursue a lawsuit against FWC for acts that are basic
    judgmental or discretionary governmental functions.
    FWC (like any public body or governmental entity) is
    not liable to any individual based on its enactment of or
    failure to enact laws or regulations or by its issuance of
    or refusal to issue licenses, permits, variances or
    directions. In addition, there is no duty of FWC to
    prevent the misconduct of third persons.

    FWC’s decision to enact rules and regulations related to
    hunting in Blackwater WMA and its decision to issue
    permits for deer dog hunting in Blackwater WMA are
    decisions that fall within FWC’s discretionary
    governmental functions. The facts of this lawsuit as
    alleged by the Plaintiffs are not sufficient to maintain a
    cause of action against FWC for nuisance or takings
    claims.

(Emphasis added). When arguing for the reversal of the trial
court’s imposition of an injunction, the FWC presented the
following argument concerning the legal sufficiency of Appellees’
claims, including the takings claims:

    The circuit court did not make any of the required
    findings and as to the likelihood of success on the merits
    merely found as follows:

        Whether, and the extent to which the FWC’s
        actions constitute a taking will be decided
        based on the evidence submitted at the jury
        trial of this case, as will the amount of any
        resulting damages.

    The circuit court’s order granting the Plaintiffs’ motion
    for temporary injunctive relief should be reversed also
    on the grounds that it does not contain the findings

                                8
    required by Florida law and therefore does not comply
    with Florida law.

(Emphasis added). The FWC raised the argument again in the
section arguing for reversal of the trial court’s denial of its motion
for summary judgment:

    The facts alleged as alleged by the Plaintiffs in the case
    are not sufficient to state a cause of action against FWC
    for which sovereign immunity has been waived.

The Initial Brief concluded with the FWC explicitly requesting
the relief granted in this opinion:

    FWC also respectfully requests that this Court find that
    the circuit court erred when it declined to grant
    summary judgment in favor of FWC on the Plaintiffs’
    claims and remand the case for further proceedings
    consistent with this Court’s ruling and what other and
    further relief this Court deems just and proper.

Contrary to the assertions made by the dissent, the majority is
not addressing an issue that was never raised on appeal.

     Second, implicit in the trial court’s sovereign immunity
ruling is the court’s determination that the constitutional claims
were legally sufficient. See Cutler v. City of Jacksonville Beach,
489 So. 2d 126, 128 (Fla. 1st DCA 1986) (observing that a claim
must be legally sufficient to circumvent the application of the
sovereign immunity doctrine). Only if Appellees pleaded the
required elements of their takings claims could the trial court
have ruled as a matter of law that sovereign immunity did not
bar the claims against the FWC. Id. Third, the trial court’s
determination that sovereign immunity did not bar Appellees’
takings claims against the FWC resolved a pure question of law.
Thus, our review is de novo. Plancher v. UCF Athletics Ass’n, 175
So. 3d 724, 725 n.3 (Fla. 2015). And this Court is not bound by
the trial court’s view or its legal conclusions. Leamer v. White,
156 So. 2d 567, 571 (Fla. 1st DCA 2015).




                                  9
     To state a legally sufficient claim for takings, Appellees were
required to allege that (1) the FWC required them to submit to a
temporary or permanent physical occupation of their land or (2)
the FWC enacted a regulation or imposed a condition that
completely deprived them of all economically beneficial use of
their land. See Teitelbaum v. S. Fla. Water Mgmt. Dist., 176 So.
3d 998, 1003 (Fla. 3d DCA 2015); Certain Interested Underwriters
At Lloyd's London Subscribing to Certificate No. TPCLDP217477
v. City of St. Petersburg, 864 So. 2d 1145, 1148 (Fla. 2d DCA
2003). Here, Appellees failed to allege either form of takings in
their complaint.

     The first category of takings occurs when “[t]he government
physically occupies property [and] permanently deprives the
owner of his ‘bundle’ of private property rights, including the
right to possess and dispose, as well as the right to prevent the
government from using the occupied area.” Fla. Game & Fresh
Water Fish Comm’n v. Flotilla, 636 So. 2d 761, 764 (Fla. 2d DCA
1994). A taking may also occur when the government has denied
“a landowner all use of his property” on a temporary basis. First
English Evangelical Lutheran Church of Glendale v. Los Angeles
Cty., Cal., 482 U.S. 304, 318 (1987). In Flotilla, the Commission
established two preservation zones, consisting of forty-eight
acres, to protect bald eagles’ nests in a 173-acre plot of land that
was being developed as a residential subdivision. 636 So. 2d at
763. The Second District rejected the plaintiffs’ claim that the
establishment of the preservation zones constituted a taking of
their property because the plaintiffs were denied the opportunity
to exploit a property interest they previously believed was
available for development. The court determined the allegations
were insufficient to establish a taking because the plaintiffs
retained the desired use of the majority of their land. Id. at 765.

     Here, Appellees do not, and cannot, allege that the FWC has
forced them to submit to either a temporary or permanent
physical occupation of their land.         The alleged physical
occupation – i.e., sporadic trespasses by deer dog hunters and
their dogs during the forty-four days of the year when deer dog
hunting is authorized – is transitory.



                                10
     Neither do the Appellees allege that the FWC has deprived
them of all economically beneficial use of their property. In order
to constitute a taking, the government must deprive the property
owner of substantially all use of his property.            Tampa-
Hillsborough Cty. Expressway Auth. v. A.G.W.S. Corp., 640 So. 2d
54, 58 (Fla. 1994) (“A taking occurs where regulation denies
substantially all economically beneficial or productive use of
land.”) Here, Appellees allege that they were deprived of their
right to exclude people from their property during deer dog
hunting season.      But this allegation ignores the fact that
Appellees are free to exclude the deer dog hunters and dogs from
their property by pursuing criminal or civil remedies against the
trespassing hunters and owners of the deer dogs. The FWC has
not deprived Appellees of any right to pursue the third-party
wrongdoers. Further, Appellees do not allege that they were
deprived of all economically beneficial use of their property,
particularly when the deer dog hunting season is limited to forty-
four days and the trespasses were fleeting and sporadic. Because
Appellees failed to plead the required elements to state legally
sufficient takings claims against the FWC, the trial court should
have granted the FWC’s motion for summary judgment on
sovereign immunity grounds.

                   2. Tort Claims – Nuisance

     Turning to Appellees’ nuisance claims, the FWC argued
below and on appeal that sovereign immunity barred the claims.
The trial court, again relying on Crowley, rejected the FWC’s
sovereign immunity argument. And, again, the trial court’s
reliance on Crowley was misplaced. The Second District in that
case did not consider whether sovereign immunity barred the
plaintiff’s nuisance claims against the government because the
plaintiff did not challenge the trial court’s dismissal of the
nuisance claims. 993 So. 2d at 607-08. Thus, Crowley offers no
insight in determining whether sovereign immunity bars a claim
of nuisance against the state and its subdivisions.

    Here, the FWC’s sovereign immunity defense to Appellees’
nuisance claims emanates from section 768.28(1), Florida
Statutes, and the doctrine of separation of powers. Section
768.28(1) provides a broad waiver of sovereign immunity to the

                                11
state and its subdivisions for tort liability “under circumstances
in which the state or agency or subdivision, if a private person,
would be liable to the claimant, in accordance with the general
laws of the state.” But even where the State owes a duty of care
to a claimant, “constitutional separation-of-powers considerations
require that certain discretionary or planning level governmental
functions remain immune from tort liability.” Mosby v. Harrell,
909 So. 2d 323, 326 (Fla. 1st DCA 2005). Thus, our analysis of
whether sovereign immunity bars Appellees’ nuisance claims
against the FWC proceeds in two steps.            First, we must
determine whether there is an underlying common law or
statutory duty of care to Appellees with respect to the FWC’s
actions to authorize deer dog hunting in the Blackwater WMA.
Trianon Park Condo. Ass’n, Inc. v. City of Hialeah, 468 So. 2d
912, 917 (Fla. 1985). Second, we must consider whether the
FWC’s actions are discretionary or operational in nature. Id.

     With regard to the first step, we conclude the FWC owes no
duty to Appellees to stop third parties acting in violation of the
FWC’s rules and state law from trespassing onto Appellees’
private property even though the FWC’s rules authorize deer dog
hunting on public lands adjacent to private property owned by
Appellees. The FWC’s rules require deer dog hunters to obtain
licenses and permits, limit the season during which deer dog
hunting occurs, define the public lands on which deer dog
hunting may occur, and require the use of remote tracking and
behavior correction devices on each dog. On those occasions
where hunters or their dogs strayed from the public lands where
they were authorized to hunt and trespassed onto Appellees’
private property, they did so in violation of the FWC’s rules and
regulations, as well as state laws prohibiting trespass, criminal
mischief, and the like. Because “there is no common law duty to
prevent the misconduct of third persons,” the FWC is not liable to
Appellees for the failure of the hunters to abide by the FWC’s
rules and state law prohibiting trespass onto private property.
Id.

    Nor did the FWC owe a statutory or common-law duty to
Appellees to monitor compliance by hunters with the FWC’s deer
dog hunting rules and regulations, particularly when the hunters
had strayed beyond the public lands on which the FWC had

                               12
authorized hunting. See Brown v. Dep’t of Health & Rehab.
Servs., 690 So. 2d 641 (Fla. 1st DCA 1997) (holding that HRS had
no common-law duty to the parents of children who were sexually
abused at a day-care facility to monitor compliance with the
permit’s condition that a known sexual abuser would not visit the
day-care facility). We also note that some of the nuisances
alleged in the complaint include criminal acts such as threats to
destroy Appellees’ property, threats to Appellees’ safety, the
setting of several arson fires, and the painting of graffiti on
Appellees’ property. It is absurd to suggest that the FWC is
responsible for the criminal acts of third parties or that the deer
dog hunting regulations invited such actions by the hunters.
Because the FWC owed no duty to Appellees to prevent
trespasses onto their property by the hunters or their dogs, the
FWC was entitled to sovereign immunity.

     But even if the FWC did owe a duty of care to Appellees to
prevent the trespasses by third parties onto their private
property, sovereign immunity would bar Appellees’ nuisance
claims because the FWC’s actions to authorize hunting on public
lands are purely discretionary functions of the FWC. Mosby, 909
So. 2d at 327. A discretionary function is one that involves “an
exercise of executive or legislative power such that a court’s
intervention by way of tort law would inappropriately entangle
the court in fundamental questions of policy and planning.” Id.
at 328. By contrast, an operational function is one that is not
central or necessary to policy or planning, but instead relates to
how those polices or plans will be implemented. Id. Certain
discretionary functions are inherent in the act of governing and
are immune from suit. City of Freeport v. Beach Cmty. Bank, 108
So. 3d 684, 687 (Fla. 1st DCA 2013); Trianon Park, 468 So. 2d at
918. These types of discretionary decisions may not be second
guessed by the judiciary. City of Ocala v. Graham, 864 So. 2d
473, 476 (Fla. 5th DCA 2004) (holding that certain discretionary
functions are inherent in the act of governing and are immune
from suit).

    Pursuant to its constitutional authority, a core function of
the FWC is to determine where, when, and what types of hunting
are permitted on public land, including deer dog hunting in the
Blackwater WMA. “[H]unting, fishing, and the taking of game

                                13
are a valued part of the cultural heritage of Florida,” and “the
citizens of Florida have a right to hunt, fish, and take game,
subject to the regulations and restrictions prescribed by general
law and by s. 9, Art. IV of the State Constitution.” § 379.104, Fla.
Stat. To secure these rights, Florida’s citizens established the
FWC in their Constitution, vesting the FWC with exclusive
legislative authority to regulate hunting. Art. IV, § 9, Fla. Const.
The rules of the FWC have the force of a legislative act, and the
Legislature is prohibited from adopting statutes that conflict with
those rules. Wakulla Commercial Fisherman Ass’n, Inc. v. Fla.
Fish & Wildlife Conservation Comm’n, 951 So. 2d 8, 9 (Fla. 1st
DCA 2007) (quoting Airboat Ass’n of Fla., Inc. v. Fla. Game &
Fresh Water Fish Comm’n, 498 So. 2d 629, 631 (Fla. 3d DCA
1986)).    The supreme court has explicitly stated that the
enactment of, or failure to enact, laws or regulations, or the
issuance of, or refusal to issue, licenses, permits, variances, or
directives are actions inherent in the act of governing. Trianon
Park, 468 So. 2d at 919. Because the FWC’s regulation of deer
dog hunting involves actions inherent in the act of governing,
those actions constitute discretionary acts and the doctrine of
sovereign immunity bars Appellees’ nuisance claims against the
FWC. Thus, the trial court erred when it denied the FWC’s
motion for summary judgment.

                           B. Injunction

     Finally, the trial court’s injunction violates the separation of
powers doctrine, and the injunction is overly broad. Florida has a
vigorous separation of powers doctrine. Citizens for Strong Sch.,
Inc. v. Fla. State Bd. of Educ., 232 So. 3d 1163, 1170 (Fla. 1st
DCA 2017) (acknowledging that the Florida Constitution requires
a strict separation of powers between the branches of
government). The judiciary violates the doctrine of separation of
powers if it directs an administrative agency to perform its duties
in a particular manner. Fla. Dep’t of Children & Families v. J.B.,
154 So. 3d 479, 481 (Fla. 3d DCA 2015) (holding that the judicial
branch is prohibited from interfering with the discretionary
functions of an executive agency). Moreover, a court may not
direct an agency to perform its duties in a manner that is not
feasible.   Id.    Here, the trial court’s injunction effectively
prohibits the FWC from exercising its authority to issue licenses

                                 14
and permits for deer dog hunting and requires the FWC to
perform its duties in a way that is not feasible.

     The injunction directs the FWC to “abate the nuisance of the
deer hunting dogs from trespassing onto the property of the
plaintiffs, and of the deer dogs and their hunters from interfering
with the plaintiffs’ right to the quiet enjoyment of their private
property.” The language of the injunction reflects an intent to
preclude the FWC from issuing any deer dog hunting permits.
And any doubt that this was the intended import of the
injunction was removed when the trial court issued its order
dissolving this Court’s automatic stay of the 2016 order.
Although the trial court acknowledged that “it would be
inappropriate and overreaching for the Court to direct the FWC
not to physically release the licenses and permits for the
upcoming hunting season,” in the very next paragraph of its
order, the trial court determined that the issuance of licenses and
permits for deer dog hunting “constitute[s] a nuisance and
contribute[s] to the interference with the plaintiffs’ right to the
quiet enjoyment of their private property, and there is no other
way to protect those constitutional rights at this juncture than to
vacate the stay.” Because the injunction requires the FWC to
abate the nuisance and the order vacating the stay clarifies that
the very issuance of permits and licenses for deer dog hunting
constitutes a nuisance, it is crystal clear that the injunction
prohibits the FWC from issuing permits and licenses for deer dog
hunting in the Blackwater WMA. 2 Thus, the injunction leaves
the FWC with no discretion or flexibility whatsoever to exercise
its constitutional authority to regulate hunting and constitutes a
judicial encroachment into the legislative authority of the FWC.

    The injunction is also overly broad. An injunction may not
be so broad as to leave parties against whom an injunction is

    2  This conclusion is supported by the following statement
made by the trial court during a hearing addressing Appellees’
motion to vacate the automatic stay: “I don’t have an evidentiary
basis as to how many licenses for the upcoming season have been
issued. I’m quite frankly very disappointed to learn that any
have been.”

                                15
entered in doubt as to what they are permitted to do. See
Angelino v. Santa Barbara Enters., LLC, 2 So. 3d 1100, 1104
(Fla. 3d DCA 2009). Here, the injunction is impossible for the
FWC to comply with because it holds the FWC accountable for
the actions of third parties over which the FWC has no control.
Even if the FWC rescinded its rules and regulations authorizing
deer dog hunting in the Blackwater WMA, and allowed no deer
dog hunting whatsoever, the injunction as worded requires the
FWC to abate the nuisance caused by trespasses by unlicensed
deer dog hunters and their dogs onto Appellees’ property. And,
were the injunction permitted to take effect, the FWC and its
Commissioners could be subject to contempt proceedings
resulting in fines or incarceration. See Dep’t of Children &
Families v. R.H., 819 So. 2d 858, 861-62 (Fla. 5th DCA 2002).

                          IV. Conclusion

     The FWC was entitled to summary judgment because
Appellees’ takings claims and nuisance claims were barred by the
doctrine of sovereign immunity. The injunction entered by the
trial court was overbroad and violated the separation of powers.
Accordingly, we REVERSE the order denying the FWC’s motion for
summary judgment, DISSOLVE the injunction, and REMAND for
entry of summary judgment in favor of the FWC.

B.L. THOMAS, C.J., concurs; LEWIS, J., dissents with opinion.


                 _____________________________


LEWIS, J., dissenting.

     I respectfully dissent and would affirm the trial court in all
respects. In doing so, I am mindful of the conflicting interests
that exist in this case. However, for the following reasons, my
view of the law when applied to the facts leads me to conclude
that any issue regarding Appellees’ takings claims is not properly
before us, sovereign immunity does not apply to Appellees’
nuisance claims against Appellant, and the temporary injunction
was properly entered.

                                16
             FACTUAL AND PROCEDURAL HISTORY

     In their Amended Complaint, each Appellee alleged both a
takings claim and a nuisance claim against Appellant. Appellees
also moved for the entry of a temporary injunction, requesting
that the trial court enjoin Appellant from issuing any permits for
deer dog hunting in a certain portion of the Blackwater WMA
and enjoin any deer dog hunting from occurring in that same
portion during the pendency of the suit. Appellant moved for
summary judgment, arguing in part, “The plaintiffs have filed a
nuisance count . . . and a takings count . . . . The Plaintiffs[’]
claims are barred by the doctrine of separation of powers,
sovereign immunity and prior decisions of this court.”

     During the hearing on the motions for injunctive relief and
summary judgment, several Appellees testified. One Appellee
described deer dog hunting as being “extremely disruptive” and
“potentially extremely dangerous” to his livestock, and he
testified that he has to put his own dogs in kennels when he
hears the hunting dogs approach his property, and it can take
anywhere from forty-five minutes to an “hour plus” for
Appellant’s “guys” to arrive if he catches the hunting dogs. The
hunters are not pleased if the dogs are in Appellee’s possession,
and they try to intimidate “you into releasing their dog back to
them.” There had been instances on Appellee’s property during
which his horses, because of the frenzy that ensues when the
hunting dogs arrive, ran into fences and gates, tripped on tree
stumps, and slipped on their side.           When asked about
harassment, Appellee testified that the Santa Rosa County
Building Inspector threatened not to pass his building
inspections, and a dog hunter threatened to burn his house down.
His mailbox had been shot, and graffiti had been painted on the
road in front of his house. Four arson fires had been set around
his property between March 2014 and December 2014. He
detailed his efforts to remedy the issue, including attending
meetings, proposing rule changes, and meeting with one of
Appellant’s directors in October 2013.

     Other Appellees testified about threats made to them in the
past by various hunters, about the danger they felt in going into
their yards during deer dog hunting season, about how the fences

                               17
they constructed did not stop the dogs from trespassing and
causing damage upon their property, about dog fights that
occurred between their own dogs and the hunting dogs, and about
their repeated efforts to have Appellant remedy the situation.
One Appellee testified that deer dog hunting interfered with the
enjoyment of his property because he was not able to still hunt
when “about 15 dogs will come running through [his] food plot.”
Another Appellee testified that the hunters had blocked “our
roads and you have to wait for them to move,” they threw all
types of trash on her driveway, and although she had horses on
her property at one time, she now keeps them at a friend’s home
because of how spooked they would become from the shooting and
lights shining on them.           Although a “correction device
requirement” for the hunting dogs took effect on July 1, 2016,
evidence presented below in support of Appellees’ motion to
vacate the automatic stay showed that dog trespasses continued
on Appellees’ property during the 2016-2017 hunting season.
One of Appellant’s employees testified that the potential for
trespasses still existed, that the rule did not contain any training
certification requirement for hunters, that hunters might not
train their dogs properly using the collars, and that the rule did
not mandate that collars automatically trigger themselves if the
dogs crossed over certain GPS positions.

     In the Order on Evidentiary Hearing and Hearing on
Summary Judgment Motion, the trial court found that the
credible testimony clearly and convincingly established that deer
dog hunting days invade and interfere with Appellees’ quiet
enjoyment of their property, that the responsible hunter rule is
not particularly helpful to private property owners who are no
longer young and able-bodied, as catching a deer-chasing dog is
not an easy task, and that many of the private property owners
are effectively denied the use and enjoyment of their property
during the 12.1% of the year when Appellant allows deer dog
hunting in the Blackwater WMA. After detailing the testimony
of Appellees, the trial court found that the case “should not be
viewed as weighing competing interests of the private property
owners against the desires of the FWC-authorized public
hunters” and that the “rights of the private property owners to
the enjoyment of their private land are not conditioned upon, nor
subject to, those who want to hunt adjacent public lands.” The

                                18
court further found that the rights of private property owners
cannot and should not be interfered with by state government
and those authorized to participate in deer dog hunting. The
trial court explained that Appellees “are no longer asking the
Court to change the FWC rules or regulations, nor to
micromanage the deer hunting program that is part of FWC’s
wild game management responsibility.” Instead, according to the
trial court, Appellees were requesting a ruling that the flood of
hunters and their dogs trespassing on their property constituted
a nuisance and a taking of their property. The trial court found
that Appellees set forth “proper claims for injunctive relief and
claims for per se and non-per se taking[s] claims under the
circumstances present here.”

    On the issue of sovereign immunity, the trial court
determined that Appellant was not immune from liability for
constitutionally-based takings claims or from nuisance claims.
The trial court set forth:

    Whether, and the extent to which, FWC’s actions
    constitute a taking will be decided based on the evidence
    submitted at the jury trial of this case, as will the
    amount of any resulting damages. For now, it is clear
    that the trespasses onto the plaintiffs’ property and the
    interference with the plaintiffs’ property rights is a
    direct result of the FWC’s continued allowance of the
    deer dog hunting in an area known to contain private
    property, and does constitute a nuisance. The plaintiffs
    are entitled to entry of an injunction requiring FWC to
    abate the nuisance during the pendency of these
    proceedings.

The trial court ordered Appellant “to abate the nuisance of the
deer hunting dogs from trespassing onto the property of the
plaintiffs, and of the deer dogs and their hunters from interfering
with the plaintiffs’ right to the quiet enjoyment of their private
property.”




                                19
                            ANALYSIS

        Summary Judgment – Inverse Condemnation

     With respect to Appellees’ takings claims, the majority
reverses based upon its determination that Appellees failed to
state legally sufficient claims. However, not only is the legal
sufficiency of Appellees’ takings claims not appealable in this
non-final appeal, but Appellant, by not making any argument on
the issue, abandoned any challenge regarding Appellees’ takings
claims on appeal.

     This is an appeal of a non-final order pursuant to Florida
Rule of Appellate Procedure 9.130. Rule 9.130(a)(3)(B)
authorizes appeals of non-final orders that grant an injunction
and Rule 9.130 (a)(3)(C)(xi) authorizes appeals of non-final orders
that determine as a matter of law that a party is not entitled to
sovereign immunity. The above-referenced appellate rules do not
authorize an appeal from a non-final order denying a motion
based on the sufficiency of a takings claim. In fact, had the non-
final order on appeal simply determined that Appellees had set
forth a sufficient takings claim, the order would not have been an
appealable non-final order. As our Court in Saidin v. Korecki,
202 So. 3d 468, 470 (Fla. 1st DCA 2016), set forth:

    Additionally, our jurisdiction to review non-final orders
    granting injunctive relief under rule 9.130(a)(3)(B) does
    not extend to afford review of certain other matters the
    non-final order addresses. Stanberry v. Escambia Cnty.,
    813 So.2d 278, 279 (Fla. 1st DCA 2002); see also
    Hancock v. Suwannee Cnty. Sch. Bd., 149 So.3d 1188,
    1190 (Fla. 1st DCA 2014). Accordingly, Appellant's
    challenges to the non-injunctive portions of the order are
    dismissed as non-appealable, non-final rulings. See
    Amendments to Florida Rules of Appellate Procedure,
    780 So.2d 834, 863 (Fla.2000) (repealing rule
    9.130(a)(3)(C)(iv) which allowed review of non-final
    orders determining “the issue of liability in favor of a
    party seeking affirmative relief.”). This dismissal is
    without prejudice to Appellant's right to challenge
    future appealable orders entered in this case.

                                20
As such, the only appealable issues before this Court in this non-
final appeal are whether Appellant is entitled to sovereign
immunity and whether the trial court properly granted injunctive
relief.

     While the majority relies upon Cutler v. City of Jacksonville
Beach, 489 So. 2d 126 (Fla. 1st DCA 1986), in support of its
statement that the trial court could only have ruled as a matter
of law that sovereign immunity did not bar the takings claims if
Appellees pled the required elements, Cutler involved a plenary
appeal by the appellant of the trial court’s final order of dismissal
with prejudice of the appellant’s amended complaint. In Cutler,
all the issues framed by the amended complaint, including
whether the amended complaint stated a cause of action and the
trial court’s determination of the City’s sovereign immunity, were
subject to appellate review. Here, in contrast, Appellant is
appealing a non-final summary judgment order pursuant to Rule
9.130, which limits the scope of Appellant’s appeal to the trial
court’s determination as a matter of law that Appellant is not
entitled to sovereign immunity and the temporary injunction. In
Cutler, this Court noted that the appellant alleged in part that
the appellee was legally responsible for acts of negligence on the
part of the lifeguards or members of the beach patrol at the time
of the appellant’s daughter’s drowning. Id. at 128. We set forth
in part, “Such allegations concern acts at an operational level,
which, if otherwise legally sufficient, are not barred by sovereign
immunity . . . .” Id. We found that the appellant’s allegation
failed to state a cause of action against the appellee and, thus,
found no error in the trial court dismissing the appellant’s
negligence count against the appellee. However, in reversing and
remanding in part, we held that dismissal of the claim should
have been without prejudice. Here, as stated, we are not faced
with an appeal of a final order dismissing Appellees’ claims.
Instead, this non-final appeal addresses a summary judgment
order that primarily determined that Appellees’ claims were not
barred by sovereign immunity as a matter of law.

     Furthermore, even if we did have jurisdiction to address the
legal sufficiency of Appellees’ takings claims, Appellant does not
argue on appeal that the trial court erred in determining that the

                                 21
takings claims were legally sufficient. In fact, Appellant has not
expressly challenged in its Initial Brief the trial court’s
determination that sovereign immunity does not bar Appellees’
takings claims. Instead, in its Initial Brief, Appellant frames the
issues on appeal by stating that it is appealing the entry of the
temporary injunction and “the denial of [its] motion for summary
judgment to the extent that the summary judgment determined
as a matter of law that [it] is not entitled to sovereign immunity.”
Appellant’s arguments regarding sovereign immunity pertain
only to whether the doctrine bars Appellees’ nuisance claims.
Moreover, none of the cases cited by Appellant on appeal were
cited in support of an argument that the trial court erred in
determining that sovereign immunity did not bar Appellees’
takings claims or that Appellees’ takings claims were legally
sufficient.

     As this Court explained in Anheuser-Busch Companies v.
Staples, 125 So. 3d 309, 312 (Fla. 1st DCA 2013), “[W]e are not at
liberty to address issues that were not raised by the parties.”
The fact that Appellant did not challenge the trial court’s
determinations that Appellees’ takings claims were not barred by
sovereign immunity or that Appellees sufficiently pled their
takings claims means that it abandoned those issues. See Doe v.
Baptist Primary Care, Inc., 177 So. 3d 669, 673 (Fla. 1st DCA
2015) (noting that an appellant who presents no argument as to
why a trial court’s ruling is incorrect on an issue has abandoned
the issue and that it is not the function of an appellate court to
re-brief an appeal). In Parker-Cyrus v. Justice Administrative
Commission, 160 So. 3d 926, 927 (Fla. 1st DCA 2015), this Court
held, in an opinion authored by Judge Rowe, that the petitioner
abandoned a challenge to the trial court’s factual findings by
failing to raise any arguments attacking the order until his reply.
In doing so, this Court noted that a “party abandons any issue
that was not raised in the initial petition.” Id. at 928; see also
Coolen v. State, 696 So. 2d 738, 744 n.2 (Fla. 1997) (holding that
the appellant’s failure to fully brief and argue certain points on
appeal constituted a waiver of the claims); Duest v. Dugger, 555
So. 2d 849, 852 (Fla. 1990) (“The purpose of an appellate brief is
to present arguments in support of the points on appeal. Merely
making reference to arguments below without further elucidation


                                22
does not suffice to preserve issues, and these claims are deemed
to have been waived.”).

     Notwithstanding the foregoing, Appellees will be prevented
from pursuing their takings claims against Appellant on a basis
not argued by the parties on appeal. In fact, the first time the
legal sufficiency of Appellees’ takings claims was mentioned on
appeal was in the majority opinion. Indeed, portions of the
majority opinion closely resemble Appellant’s summary judgment
argument concerning the legal sufficiency of the takings claims
that was made below. The majority’s reliance upon various
conclusory statements made in Appellant’s Initial Brief,
including statements made in the context of the entirely separate
issue of the temporary injunction and statements made in the
Summary of the Argument section, in no way supports its
conclusion that the legal sufficiency of Appellees’ takings claims
is an issue that is properly before this Court. See Caldwell v. Fla.
Dep’t of Elder Affairs, 121 So. 3d 1062, 1064 (Fla. 1st DCA 2013)
(holding that two perfunctory statements made by the appellant
in her Initial Brief were insufficient to present an argument for
appellate review). Instead, a review of the Initial Brief supports
my view that the legal sufficiency issue is not properly before us
on appeal.     Absolutely nothing in Appellant’s Initial Brief
resembles what the majority has addressed in its opinion with
respect to this issue. It is not an appellate court’s function to
take a conclusory statement made by a party and formulate an
argument in support of that statement and in favor of the party.
If Appellant wished to challenge on appeal the trial court’s
findings that Appellees’ takings allegations were legally sufficient
or that sovereign immunity does not bar the takings claims, it
had a duty to set forth its arguments in favor of such a challenge.
There is no question in this case that no such challenge was made
as to these issues. Moreover, while the majority cites Plancher v.
UCF Athletics Association, Inc. v. UCF Athletics Association, Inc.,
175 So. 3d 724, 729 n.3 (Fla. 2015), for the proposition that the
issue of sovereign immunity is a legal issue subject to de novo
review, our standard of review does not excuse the requirement
that a party raise an issue on appeal before this Court may
address it. For these reasons, the majority’s reversal as to the
takings claims is wholly inappropriate.


                                23
     Alternatively, if we had jurisdiction to address the legal
sufficiency of Appellees’ takings claims and if Appellant had
raised the issue on appeal, affirmance as to the issue would still
be proper. The majority cites Teitelbaum v. South Florida Water
Management District, 176 So. 3d 998 (Fla. 3d DCA 2015), and
Certain Interested Underwriters at Lloyd’s London Subscribing to
Certificate No. TPCLDP217477 v. City of St. Petersburg, 864 So.
2d 1145 (Fla. 2d DCA 2003), for the proposition that Appellees
were required to allege: (1) that Appellant required them to
submit to a permanent or temporary physical occupation of their
land or (2) that Appellant enacted a regulation or imposed a
condition that completely deprived them of all economically
beneficial use of their land. The Third District in Teitelbaum
cited Lingle v. Chevron U.S.A., Inc., 544 U.S. 528 (2005), for the
proposition that “the United States Supreme Court summarized
the existing jurisprudence on this issue by holding that a per se
taking occurs ‘where government requires an owner to suffer a
permanent physical invasion of her property,’ or where the
government passes and applies ‘regulations [that] completely
deprive an owner of all economically beneficial us[e]’ of her
property.” 176 So. 3d at 1003. The Second District in City of St.
Petersburg cited Florida Game and Fresh Water Fish Commission
v. Flotilla, Inc., 636 So. 2d 761, 761 (Fla. 2d DCA 1994), for the
proposition that “[t]he required ‘physical occupation’ arises when
the government ‘permanently deprives the owner of his ‘bundle’
of private property rights . . . .’” 864 So. 2d at 1148. In Flotilla,
the Second District explained that there was no physical taking
in the case before it and that it was more truly characterized by
the fact-intensive inquiry the law associates with regulatory
takings rather than physical takings. 636 So. 2d at 764. The
Second District, citing Loretto v. Teleprompter Manhattan CATV
Corp., 458 U.S. 419 (1982), noted that the government physically
occupies property when it permanently deprives the owner of his
bundle of private property rights. Id.

    In Arkansas Game and Fish Commission v. United States,
568 U.S. 23, 26 (2012), the question presented was whether a
taking may occur, within the meaning of the Takings Clause,
when government-induced flood invasions, although repetitive,
are temporary. In holding that such a temporary taking can
occur, the Supreme Court set forth, “Ordinarily, this Court’s

                                 24
decisions confirm, if government action would qualify as a taking
when permanently continued, temporary actions of the same
character may also qualify as a taking.” Id. The Court, citing
Loretto, later set forth, “True, we have drawn some bright lines,
notably, the rule that a permanent physical occupation of
property authorized by government is a taking. . . . So, too, is a
regulation that permanently requires a property owner to
sacrifice all economically beneficial uses of his or her land.” Id. at
31-32. The Court then stated, “But aside from the cases attended
by rules of this order, most takings claims turn on situation-
specific factual inquiries. . . . With this in mind, we turn to the
question presented here–whether temporary flooding can ever
give rise to a takings claim.” Id. According to the Court, its
decisions “confirm that takings temporary in duration can be
compensable.” Id. The Court explained that “[a] temporary
takings claim could be maintained as well when government
action occurring outside the property gave rise to ‘a direct and
immediate interference with the enjoyment and use of the land.’”
Id. at 33 (citing United States v. Causby, 328 U.S. 256 (1946)).
The Court later set forth, “Because government-induced flooding
can constitute a taking of property, and because a taking need
not be permanent to be compensable, our precedent indicates
that government-induced flooding of limited duration may be
compensable.” Id. at 34; see also Rubano v. Dep’t of Transp., 656
So. 2d 1264, 1266 (Fla. 1995) (“A taking may occur in a wide
variety of circumstances and may be either temporary or
permanent.”).

     Based upon the foregoing, the majority’s conclusion that
Appellees’ takings claims are legally insufficient because
Appellees are unable to allege that their land has been physically
occupied is erroneous. As the majority concedes, a temporary
taking is a cognizable claim, and there is no question that
government-sanctioned actions occurring outside Appellees’
property have given rise to a “‘direct and immediate interference
with the enjoyment and use of the land.’” Ark. Game & Fish
Comm’n, 568 U.S. at 33 (citation omitted). Moreover, while the
majority is correct that the Florida Supreme Court in Tampa-
Hillsborough County Expressway Authority v. A.G.W.S. Corp.,
640 So. 2d 54, 58 (Fla. 1994), set forth that a “taking occurs
where regulation denies substantially all economically beneficial

                                 25
or productive use of land,” Appellees in this case did not allege
that the takings were based upon a governmental regulation.
Instead, they alleged per se takings claims and the physical
occupation of their property. ∗ It is important to note as well that
although the majority characterizes the trespasses upon
Appellees’ property as sporadic, transitory, and fleeting to
support its desired disposition in this case, the trial court found
that the “credible testimony clearly and convincingly established
that during the 12.1% of the year that comprises the FWC-
approved deer dog hunting days, the plaintiffs’ right to the quiet
enjoyment of their property has been invaded and interfered with
. . . .” For these reasons, affirmance would be warranted even if
the legal sufficiency of Appellees’ takings claims were properly
before us.

     Affirmance would also be in order if Appellant had
challenged on appeal the trial court’s determination that
Appellees’ takings claims were not barred by sovereign
immunity. In addressing the merits of the issue, the trial court
properly relied upon Crowley Museum & Nature Center, Inc. v.
Southwest Florida Water Management District, 993 So. 2d 605
(Fla. 2d DCA 2008), for the proposition that sovereign immunity
does not bar such claims. There, as the majority notes, the
appellee conceded on appeal that the immunity statute at issue
could not be constitutionally applied to preclude the inverse
condemnation claim brought by the appellant. Id. at 608.
However, what the majority fails to mention is the Second
District’s statement, “We conclude that the court erred in
determining that the District enjoys sovereign immunity from a
claim for inverse condemnation.” Id. at 610; see also Hansen v.
City of Deland, 32 So. 3d 654, 655 (Fla. 5th DCA 2010) (“A
property owner can file an inverse condemnation claim to recover
the value of property that has been de facto taken by a

    ∗
      Although Appellees alleged a physical taking, it has also
been held that the government “may take private property not
only by physical occupancy, but also by imposing such burdens
upon the use of property as to deprive the owner of the enjoyment
of the land.” See Argent v. United States, 124 F.3d 1277, 1283
(Fed. Cir. 1997).

                                26
government entity.”); Drake v. Walton Cty., 6 So. 3d 717, 720
(Fla. 1st DCA 2009) (“We have previously held that a county
takes private property when it directs a concentrated flow of
water from one property onto another, permanently depriving the
owner of all beneficial enjoyment of their property.”); Schick v.
Fla. Dep’t of Agric., 504 So. 2d 1318, 1318 (Fla. 1st DCA 1987)
(“[A] cause of action for inverse condemnation will lie against a
government agency, which by its conduct or activities, has taken
private property without a formal exercise of the power of
eminent domain.”). For the foregoing reasons, reversal of the
summary judgment as to Appellees’ takings claims is improper.

               Summary Judgment – Nuisance

     With regard to Appellees’ nuisance claims, while the
majority concludes that Appellant is not liable to Appellees for
hunters’ misconduct, the situation at issue in this case is far
different from the facts of Brown v. Department of Health and
Rehabilitative Services, 690 So. 2d 641 (Fla. 1st DCA 1997), a
case cited by the majority. There, this Court held that the agency
had no common law duty to parents of children who were
sexually abused at a daycare facility to monitor compliance with
the permit’s condition that a known sexual abuser would not visit
the facility and noted that the complaints did not allege “the
existence of any premises or location either owned, operated, or
maintained by HRS.” Id. at 644. Here, in contrast, Appellant
authorized hunting on the public land at issue. As the supreme
court has explained, “[O]nce a governmental entity builds or
takes control of property or an improvement, it has the same
common law duty as a private person to properly maintain and
operate the property.” Trianon Park Condo. Ass’n v. City of
Hialeah, 468 So. 2d 912, 921 (Fla. 1985). Therefore, Appellees’
contention that Appellant, once it made its decision to allow
hunting in the Blackwater WMA, undertook the same duty to
properly maintain and operate the property as a private person
would is well-taken. See Dep’t of Transp. v. Burnette, 384 So. 2d
916, 922 (Fla. 1st DCA 1980) (“Every remedy which would be
available against an individual for such a repeated trespass or
continuing nuisance . . . is now available against the State.”).



                               27
     Not only do I disagree with the majority that Appellant owes
no duty to Appellees, but I also disagree with the majority’s
conclusion that Appellant’s actions at issue are discretionary in
nature and, thus, immune from suit under sovereign immunity.
In Trianon Park Condominium Ass’n, the supreme court
discussed sovereign immunity, explaining that “certain
discretionary functions of government are inherent in the act of
governing and are immune from suit.” 468 So. 2d at 918. In
determining whether an act is discretionary, a court should
evaluate the case under the following test:

    (1) Does the challenged act, omission, or decision
    necessarily involve a basic governmental policy,
    program, or objective? (2) Is the questioned act,
    omission, or decision essential to the realization or
    accomplishment of that policy, program, or objective as
    opposed to one which would not change the course or
    direction of the policy, program, or objective? (3) Does
    the act, omission, or decision require the exercise of
    basic policy evaluation, judgment, and expertise on the
    part of the governmental agency involved? (4) Does the
    governmental agency involved possess the requisite
    constitutional, statutory, or lawful authority and duty to
    do or make the challenged act, omission, or decision?

Id. If all of the questions can be answered in the affirmative,
then the governmental conduct is discretionary and non-tortious.
Id. If one or more questions are answered in the negative, then
further inquiry is necessary depending on the facts and
circumstances involved. Id. at 918-19. The test is intended to
assist in distinguishing between discretionary planning “or
judgment phase” and the operational phase of government. Id. at
919.

    The Second District in Rumbough v. City of Tampa, 403 So.
2d 1139, 1142 (Fla. 2d DCA 1981), explained that section 768.28
waives sovereign immunity in nuisance actions. It went on to
conclude, however, that the appellants could not recover against
the City of Tampa for its decision to expand a landfill because the
operation of the landfill was “nothing more than an
implementation of the decision which was made at the planning

                                28
level” and the City was exercising a discretionary function. Id.
Were this a case where Appellant had decided to increase or
expand deer dog hunting, Rumbough would support an argument
that that decision was governmental in nature or discretionary
and immune from challenge. However, the issue in this case is
not the expansion of deer dog hunting. The issue concerns the
management of deer dog hunting in the Blackwater WMA or, in
other words, the implementation of Appellant’s policy to allow
hunting therein. As the supreme court has explained, an act is
operational if it “‘is one not necessary to or inherent in policy or
planning, that merely reflects a secondary decision as to how
those policies or plans will be implemented,’” whereas
discretionary acts involve “‘an exercise of executive or legislative
power such that, for the court to intervene by way of tort law, it
inappropriately would entangle itself in fundamental questions of
policy and planning.’” Pinellas Park v. Brown, 604 So. 2d 1222,
1226 (Fla. 1992) (holding that, in the absence of a serious
emergency, the method by which law enforcement engages in hot
pursuit constitutes an operational function that is not immune
from liability if it is accomplished in a manner contrary to reason
and public safety (citation omitted) (emphasis in original)).
While Appellant is correct that its decision to allow deer dog
hunting in the Blackwater WMA and to issue permits to hunters
is a discretionary decision to which sovereign immunity would
apply, this case deals with Appellant’s implementation of its
policies and plans regarding deer dog hunting in the Blackwater
WMA. Moreover, the trial court did not inappropriately entangle
itself in fundamental questions of policy and planning in this
case.

     In an out-of-state case involving deer dog hunting and
private parties, the appellant was the owner of a plantation
consisting of approximately 841 acres, and the appellee owned
large tracts of land surrounding the appellant’s land to the east,
south, and west. FOC Lawshe Ltd. P’ship, FOC v. Int’l Paper Co.,
574 S.E.2d 228, 230 (S.C. Ct. App. 2002). The appellant invested
time and money to improve its land to be used for hunting and to
stock the property with wildlife. Id. The appellee primarily
utilized its land for growing timber and also leased its property to
several hunt clubs to use for hunting deer. Id. During hunting
season, the hunt clubs commonly hunted deer on the same two

                                29
days that the appellant hunted deer and quail on its land. Id.
The hunt clubs that leased the land from the appellee utilized
dogs while they were hunting, whereas the appellant’s hunters
were “still” hunters and did not use dogs. Id. The dogs released
by the hunt clubs frequently crossed over onto the appellant’s
property and disrupted the hunting by the appellant’s members
and guests. Id. The dogs had also raided quail pens on the
appellant’s property. Id. The appellant brought suit against the
appellee, seeking a temporary restraining order and damages,
basing its claim on a theory of nuisance arising from the
disruption caused by trespassing dogs. Id. The trial court found
that the appellant failed to establish the requirements necessary
for issuing a temporary restraining order and denied the motion.
Id. The appellee argued on appeal that it could not be liable for a
nuisance arising from its tenants’ use of the land. Id. at 231.
The appellate court explained that the appropriate analysis was
whether the appellee had complete control over the land and
whether the alleged nuisance necessarily resulted from the
ordinary use of the land by the appellee’s tenants or for “the
purpose for which [the lands] were let.” Id. at 232. The appellate
court determined that the appellant alleged sufficient facts to
state a cause of action against the appellee. Id.

     Although Appellant is correct that it is not the one allegedly
trespassing on Appellees’ property, the evidence established that
the dogs of some hunters, whom Appellant permits to hunt on
state-owned property, are trespassing on Appellees’ land. If
Appellant were a private party who owned the Blackwater WMA
and trespassing dogs were running from that property onto
Appellees’ property, FOC Lawshe Ltd. Partnership, FOC would
support a nuisance claim.

     With respect to governmental entities allowing certain
activities on state lands that create a nuisance, Mark v. State ex
rel. Department of Fish and Wildlife, 84 P.3d 155 (Or. Ct. App.
2004), is instructive. In that case, the Oregon Department of
Fish and Wildlife (“Department”) and the Division of State Lands
appealed from a judgment issuing a permanent injunction in a
nuisance action. Id. at 155. It was noted that the Division of
State Lands owned and the Department leased and managed
property, including a public beach adjacent to the plaintiffs’

                                30
property. Id. The trial court determined that the intrusive
presence and behavior of nude sunbathers using the public beach
and the Department’s failure to regulate or otherwise exercise
control over certain aspects of that use constituted a private
nuisance and issued a permanent injunction requiring the
Department to abate the nuisance. Id. The Oregon appellate
court explained that the gravamen of the plaintiffs’ private
nuisance claim was that the defendants, who owned and
controlled the adjacent land, failed to adequately control the
conduct of their invitees. Id. at 161. The appellate court further
explained that the act of those invitees created a nuisance on the
plaintiffs’ land. Id. The court noted that the defendants
challenged the scope and content of the permanent injunction
and contended that the mandatory provisions offended principles
of separation of powers in that the provisions impermissibly
impinged on the prerogatives of the Department. Id. at 165. The
appellate court rejected that argument, finding instead that the
terms of the injunction afforded the Department considerable
flexibility in choosing the means by which the mandated ends
were to be accomplished. Id.; see also Maday’s Wholesale
Greenhouses, Inc. v. Indigo Grp., Inc., 692 So. 2d 207, 209 (Fla.
5th DCA 1997) (noting that the appellant argued that the
manner in which Port Orange was using its own property
constituted an unlawful diversion of surface water and
represented a continuing trespass and nuisance, agreeing with
the appellant that a governmental property owner does not enjoy
sovereign immunity against a claim that the government’s use of
its own property results in an improper diversion of surface water
onto private property, and holding that a cause of action could
exist against Port Orange for injunctive relief or abating a
private nuisance and related damages).

     Just as the court determined in Mark that the Department’s
failure to regulate or exercise control over certain aspects of the
use that it allowed on state property constituted a nuisance,
Appellees should be permitted to pursue their claims that
Appellant’s alleged failure to regulate or exercise control over
deer dog hunters and their dogs has created a nuisance. While,
as stated, Appellant’s decision to allow deer dog hunting in the
Blackwater WMA is a discretionary or planning-level decision,
Appellant offers no legitimate reason why it should not then be

                                31
responsible for ensuring that hunters and their dogs are not
creating a nuisance for adjacent property owners.        That
responsibility is operational in nature. Given such, the trial
court did not err in denying summary judgment on the sovereign
immunity issue.

                     Temporary Injunction

     Turning to the temporary injunction, a trial court must
determine whether a petition for such demonstrates a prima
facie, clear legal right to the relief requested. SunTrust Banks,
Inc. v. Cauthon & McGuigan, PLC, 78 So. 3d 709, 711 (Fla. 1st
DCA 2012). To establish a prima facie case for a temporary
injunction, a petitioner must show four factors: (1) the likelihood
of irreparable harm; (2) the unavailability of an adequate remedy
at law; (3) a substantial likelihood of success on the merits; and
(4) that a temporary injunction would serve the public interest.
Id. The petitioner has the burden of providing competent,
substantial evidence that satisfies each of these elements. Id.
An appellate court’s review of a ruling on a temporary injunction
is hybrid in nature in that legal conclusions are reviewed de novo
while factual findings are reviewed under the abuse of discretion
standard. Id.

     As the majority explains, Appellant argues that the
temporary injunction is overly broad, is impossible to comply
with, and effectively orders it to change its rules and regulations
without expressly stating so. It also contends that the judiciary
violates the separation of powers doctrine if it orders an
administrative agency to perform its duty in a certain way. In
support of this contention, Appellant cites Crowley Museum &
Nature Center, Inc. That case, as previously cited, flowed from
the appellee’s issuance of permits allowing certain farming
operations to engage in flood irrigation, which involved pumping
groundwater from the underground aquifer and flooding the
fields up to the root zones of the plants. 993 So. 2d at 607. The
excess flood irrigation water flowed off certain farms into a
swamp, and when the swamp basin filled, water then flowed
downstream onto the appellant’s land. Id. When the appellee
could not provide a specific time period for correcting the flooding
problem, which was causing trees to die, the appellant initiated

                                32
suit against the upstream farming operations. Id. The appellant
raised claims for trespass and private nuisance against the
appellee, as well as claims for inverse condemnation and
negligence. Id. The trial court granted the appellee’s motion to
dismiss the claims on sovereign immunity grounds and found
that injunctive relief would impermissibly require it under the
separation of powers doctrine to direct the appellee as to how to
remedy the flooding problem on the appellant’s property. Id. On
appeal, the appellant argued that the trial court erred in
dismissing the complaint, but it did not challenge the court’s
ruling as it pertained to the claims for private nuisance, trespass,
or negligence. Id. Instead, the appellant argued that the trial
court erred in determining that section 373.443, Florida Statutes,
which addresses immunity from liability pertaining to storm
water management systems, provided for sovereign immunity
from its inverse condemnation claim because such a
constitutional claim could not be barred by a legislative grant of
immunity. Id. at 608. The Second District affirmed the trial
court’s order dismissing the damages claims against the appellee
“with the exception of the claim for inverse condemnation.” Id.
As to injunctive relief, the Second District determined that the
trial court was correct that the separation of powers doctrine
precluded it from entering an injunction that required an
administrative agency to perform its duties in a particular way
but that “a court may enter an injunction that gives an
administrative agency the flexibility to choose the means by
which to fulfill its duties.” Id. at 609. While the Second District
was concerned with the feasibility of the appellant’s requests as
to injunctive relief, it explained, “[T]he relief requested on the
face of the [appellant’s] complaint does not require the District to
manage the lands in Flatford Swamp in a particular way but
gives the District the flexibility to choose the means by which to
manage its lands in Flatford Swamp.” Id. The Second District
concluded that the trial court erred in dismissing the claim for
injunctive relief and in determining that the appellee enjoyed
sovereign immunity from a claim for inverse condemnation. Id.

     In granting the temporary injunction in this case, the trial
court set forth, “FWC is hereby required to abate the nuisance of
the deer hunting dogs from trespassing onto the property of the
plaintiffs, and of the deer dogs and their hunters from interfering

                                33
with the plaintiffs’ right to the quiet enjoyment of their private
property.” As in Crowley Museum & Nature Center, Inc., where
the injunction provided the appellee flexibility to choose the
means by which to manage its land, Appellant was given the
flexibility to choose the means by which it would abate
trespassing dogs on Appellees’ property. Appellant fails to
explain how it is impossible to comply with the injunction.

     Appellant cites Angelino v. Santa Barbara Enterprises, LLC,
2 So. 3d 1100 (Fla. 3d DCA 2009), for the proposition that an
injunction must be specifically tailored to each case, may not be
overly broad, and may not leave one against whom an injunction
is entered in doubt as to what is supposed to be done. Appellant
also cites City of Oviedo v. Alafaya Utilities, Inc., 704 So. 2d 206
(Fla. 5th DCA 1998), for the proposition that there are
circumstances in which an injunction may be entered by a trial
court if an injunction does not unduly infringe on a city’s
regulatory powers. In City of Oviedo, the Fifth District affirmed
a temporary injunction enjoining the appellant from withholding
approval of planned sewer improvements by the appellee on the
ground that the appellee refused to sign a franchise agreement
proffered by the appellant. Id. at 207. The Fifth District noted
that the preliminary injunction enjoined the appellant “‘from
withholding development on the grounds that Alafaya has not
entered into a franchise agreement with the City’” and set forth
that “[b]ecause Oviedo is still free to adopt reasonable rules and
regulations pertaining to the use of its rights of way . . ., the
injunction entered does not unduly hamper Oviedo’s regulatory
powers.” Id. at 208 (emphasis in original).

     Any argument that Appellant is in doubt as to what the trial
court directed is meritless. The injunction is clear that Appellant
is to abate the nuisance of deer hunting dogs on Appellees’
property. As stated, the trial court left it up to Appellant to
decide how that directive is to be accomplished and how the
alleged nuisance in the Blackwater WMA is to be abated. Like
the situation in City of Oviedo, the injunction in this case does
not unduly hamper Appellant’s authority in the Blackwater
WMA.



                                34
     In support of its decision, the majority refers to the trial
court’s order vacating the automatic stay that was entered while
this appeal was pending and the court’s language characterizing
the issuance of licenses and permits as a nuisance. Unlike the
majority, I do not read the order on appeal to prohibit the
issuance of licenses and permits. As Appellant’s counsel noted
below about the language in the order vacating the stay, “[T]hat
was something that wasn’t included in the terms of the injunction
orders that were entered a year ago,” and the order vacating the
stay “contained some new language that actually went a little bit
further” than the order on appeal.         In fact, we granted
Appellant’s motion to reinstate the automatic stay because the
language used in the order vacating the stay improperly
expanded the scope of the temporary injunction to include the
issuance of licenses and permits. Thus, an affirmance of the
order on appeal would in no way prohibit Appellant from issuing
hunting permits. Instead, Appellant would be free to choose how
to keep hunting dogs from trespassing onto Appellees’ property.
As such, entry of the injunction was appropriate.

                          CONCLUSION

    In conclusion, because the trial court did not err in denying
the motion for summary judgment and in entering the temporary
injunction, I would affirm.

                 _____________________________

Rebekah A. Davis of Dunlap & Shipman, P.A., Tallahassee;
Tracey Hartman, Tallahassee; and John P. Joy and Jose E.
Pagan of Walton Lantaff Schroeder & Carson LLP, Fort
Lauderdale, for Appellant.

David A. Theriaque, S. Brent Spain, and Terrell K. Arline of
Theriaque & Spain, Tallahassee, for Appellees.

                 _____________________________




                               35
    ORDER ON MOTION FOR REHEARING EN BANC

    A judge of this Court requested that this cause be reheard en
banc in accordance with Florida Rule of Appellate Procedure
9.331(d). All judges in regular active service have voted on the
request. Less than a majority of those judges voted in favor of
rehearing en banc. Accordingly, the request for rehearing en
banc is denied.

B.L. THOMAS, C.J., and WETHERELL, ROWE, RAY, OSTERHAUS,
KELSEY, WINOKUR, JAY, and WINSOR, JJ., concur.

WOLF and BILBREY, JJ., dissent.

MAKAR, J., dissents in an opinion in which LEWIS, J., joins.

ROBERTS and M.K. THOMAS, JJ., recused.

                 _____________________________

MAKAR, J., dissenting from the denial of rehearing en banc.

     This case—which pits homeowners’ property rights against
the regulatory powers of the State—involves the scope of judicial
review when an appellant fails to raise and argue a legal claim as
a basis for reversal on appeal. The Florida Fish and Wildlife
Conservation Commission limited its interlocutory appeal to only
a nuisance theory, its briefs neither raising nor arguing a takings
theory for reversal. May the appellate panel nonetheless resolve
and dismiss the entire case in favor of the Commission on a basis
neither raised nor briefed nor argued by any party on appeal? If
so, may it do so without notice and supplemental briefing? These
questions are worthy of en banc review, and we ought to have
addressed them directly rather than passively accepting the
panel majority’s expansion of judicial power and, as a result,
government regulatory powers to take private property.

    Ordinarily, the failure to raise an issue on appeal is deemed
a waiver unless an exception applies such as the correction of

                                36
fundamental error. See City of Miami v. Steckloff, 111 So. 2d 446,
447 (Fla. 1959) (“An assigned error will be deemed to have been
abandoned when it is completely omitted from the briefs.”); see
generally Philip J. Padovano, Waiver, 2 Fla. Prac., App. Practice
§ 8:10 (2017 ed.) (“A point that was raised before the trial court
but not addressed in the brief or petition filed in the appellate
court cannot be used as a ground for reversal. Failure to pursue
the argument on appeal or review is a waiver of the point.”); id.
§§ 8:8, 27:3 (discussing fundamental error in civil and criminal
cases, respectively); see also Tracy S. Carlin, Unpreserved Errors
Are All the Same, Right? Not Exactly, 92 FLA. B.J. 35, 35 (March
2018) (“In general, the fundamental error doctrine is the same in
both criminal and civil cases under Florida law, but courts are
apparently more inclined to find fundamental error in criminal
cases—where an individual’s liberty is at stake—than they are in
civil cases.”).

     From time to time, appellate courts broaden their scope of
review beyond the issues raised, reflecting tension between two
judicial camps: one applying waiver strictly, the other less so (the
former generally focuses on the process, the latter generally
focuses on the substantive issues). The protocols and parameters
for raising new issues is somewhat ill-defined.

    If a court raises new issues not presented by             an
    appellant, the practice can run counter to               the
    fundamental principle that an issue is waived if         not
    raised on appeal. Differing views exist, though          the
    following are general guidelines:

         Generally, supplemental briefs may be filed
         pursuant to the provisions of the relevant
         appellate rules or by the consent of the court,
         subject to the restriction that an issue or claim
         may not be asserted for the first time in a
         supplemental brief. However, when the claim
         implicates fundamental constitutional rights,
         the court may consider a claim that was not
         included in the original brief and is raised in a

                                37
    supplemental brief. Courts may require that
    supplemental briefs be filed for issues not
    raised by the parties or when there remains
    confusion or doubt concerning an issue.
    Whether courts allow supplemental briefs to be
    filed depends in part on the timing of the
    request in relation to the status of the appeal.

5 AM. JUR. 2D Appellate Review § 519 (2013) (footnotes
omitted). In the context of Anders briefs, the Florida
Supreme Court has broadly said that “an appellate court
can order supplemental briefs in any case before it,
regardless of the type of brief originally filed.” In re
Order of First Dist. Ct. of Appeal Regarding Br. Filed in
Forrester v. State, 556 So. 2d 1114, 1117 (Fla. 1990)
(“We approve the district court’s requiring supplemental
briefs as being within the inherent powers of the
court.”). In a non-Anders context, Judge Cope, writing
for himself, noted that it “appears that an appellate
court has the power to order supplemental briefing and
to consider the briefs when filed. This amounts to an
exception to the waiver rule” that would otherwise
foreclose review of new issues raised by the court absent
fundamental error. R & B Holding Co., Inc. v.
Christopher Adver. Grp., Inc., 994 So. 2d 329, 336-37
(Fla. 3d DCA 2008) (Cope, J., concurring in part,
dissenting in part) (“court has the discretion to order
supplemental briefs on an issue raised by the court sua
sponte.”). The Eleventh Circuit, for example, has a strict
standard:

    Parties must submit all issues on appeal in
    their initial briefs. When new authority arises
    after a brief is filed, this circuit permits parties
    to    submit      supplemental       authority    on
    “intervening decisions or new developments”
    regarding issues already properly raised in the
    initial briefs. Also, parties can seek permission
    of the court to file supplemental briefs on this
    new authority. But parties cannot properly
    raise new issues at supplemental briefing, even

                            38
         if the issues arise based on the intervening
         decisions or new developments cited in the
         supplemental authority.

    United States v. Nealy, 232 F.3d 825, 830 (11th Cir.
    2000) (internal citations omitted). See also [Barry A.]
    Miller, [Sua Sponte Appellate Rulings: When Courts
    Deprive Litigants of An Opportunity To Be Heard, 39
    San Diego L. Rev. 1253, 1256 (Fall 2002),] [] at 1307-08
    (contrasting adversary process model, which focuses
    narrowly only on issues raised by parties and applies
    waiver rule rotely, with equity model, which focuses
    more broadly on achieving justice—or avoiding
    injustice—and applies waiver rule less strictly).

Florida Carry, Inc. v. UNF, 133 So. 3d 966, 988 n.29 (Fla. 1st
DCA 2013) (Makar, J., concurring).

     Our Court has no formal protocol that defines a panel’s
discretion to broaden its scope of appellate review as to unraised
issues; nor do we have a formal protocol for when supplemental
briefs ought to be requested. 1 On this point, in Florida Carry v.
UNF, the three-judge panel asked for supplemental briefing on a
constitutional issue the university had not raised, which—after
en banc review was granted—led to written opinions
discrediting/championing that issue as a basis for affirmance. 133
So. 3d at 976-77 (“The original panel asked the parties to be
prepared to speak on the application of article IX, section 7, in
oral argument and then required briefing on the issue.”)
(comparing majority opinion of Judge Roberts on art. IX, s. 7, Fla.
Const., with dissenting opinion of Judge Padovano). The en banc
majority touched upon the practice of a three-judge panel raising
new issues in the context of the “tipsy coachman” rule, which
holds that affirmance is permissible, even if the trial court’s

    1   Our internal operating procedures address only
supplemental briefing in en banc cases where requested by a
third or more of participating judges. See Internal Operating
Procedure 6.9 (July 2018).

                                39
reasoning was incorrect, if the record supports the result of a trial
court’s ruling. 2 Id. at 976-77. Because the three-judge panel had
ordered supplemental briefing, the en banc majority said that the
“dissent is entitled to make a ‘tipsy coachman’ argument in order
to affirm.” Id. (emphasis added). The majority went on to say,
however, that “any argument that UNF’s regulation fails because
it did not have authority delegated by the board of governors
constitutes a ‘tipsy coachman’ reversal—a jurisprudential device
unknown in the law.” Id. at 977 (emphasis added).

    Turning to this case, the Commission raised only nuisance-
based grounds for reversal on appeal; it did not raise and argue
the takings claim. No briefs or citations of authority suggested
the takings claim was an issue for resolution on appeal. 3 The

    2  See Robertson v. State, 829 So. 2d 901, 906 (Fla. 2002)
(“This longstanding principle of appellate law, sometimes
referred to as the ‘tipsy coachman’ doctrine, allows an appellate
court to affirm a trial court that ‘reaches the right result, but for
the wrong reasons’ so long as ‘there is any basis which would
support the judgment in the record.’”).

    3    The Commission’s initial brief raised two issues:
(a) whether the elements for the temporary injunction of a
nuisance had been met; and (b) whether the Commission had
sovereign immunity because the homeowners’ nuisance claim was
directed at its discretionary functions versus operational
functions (the former having immunity, the latter not). Neither
issue addressed a takings theory. The twelve cases cited in its
initial brief addressed the two nuisance-related issues raised on
appeal. Eleven of the cases make no mention of a takings theory.
Within one of the twelve cases is discussion of a takings claim,
Crowley Museum & Nature Ctr., Inc. v. Sw. Fla. Water Mgmt.
Dist., 993 So. 2d 605, 608 (Fla. 2d DCA 2008), but the
Commission cited the case solely for matters unrelated to a
takings theory. See Initial Br. at 12-14. The Commission’s reply
brief was similarly limited to only nuisance-based arguments.
Parker-Cyrus v. Justice Admin. Comm’n, 160 So. 3d 926, 928
(Fla. 1st DCA 2015) (An “argument may not be raised for the first
time in a reply.”). Finally, the only takings argument the
                                 40
panel majority, however, says that it may undertake “de novo”
appellate review of this unraised theory because “implicit in the
trial court’s sovereign immunity ruling is the court’s
determination that the constitutional [takings] claims were
legally sufficient.” (Emphasis added). But it was incumbent on
the Commission to raise this issue on appeal in some meaningful
way; we typically don’t have jurisdiction to raise and resolve an
issue as a basis for reversal, implicit or otherwise, in a trial
court’s ruling, unless it is brought to our attention and briefed on
appeal (with the exceptions discussed above). Close questions
arise as to whether an issue or argument has been presented on
appeal, but that’s not the case here.

     The panel majority also says the Commission “argues that
sovereign immunity bars [the property owners’] takings claims
because the allegations in the complaint were legally
insufficient,” but no such argument was presented in the
Commission’s briefs. The only mention of a takings claim in the
initial brief are two words—“or takings”—interlineated in a
sentence near the end of FWC’s summary of the argument (“The
facts of this lawsuit as alleged by the Plaintiffs are not sufficient
to maintain a cause of action against FWC for nuisance or
takings claims.”) (emphasis added). No legal argument, citation of
authority, or recitation of FWC’s trial court analysis on the
takings claims was presented thereafter. Our supreme court has
said that this type of “cursory claim”—unsupported by legal
argument—is “insufficiently pled” and thereby deemed a waiver
of the issue. For example, in Bryant v. State, 901 So. 2d 810, 827-
28 (Fla. 2005), the court deemed an issue waived when the only
reference to it was a phrase (“illegal coercion by police”) in an

Commission raised in the trial court was narrow and abbreviated:
it claimed the property owners had not pled a “per se” takings
claim (versus other types), citing a couple of takings cases. See
Comm.’s Mot. for Summ. J. at 11-12. That takings argument was
not raised on appeal, and none of the cases the Commission cited
in the trial court as to the takings claim were cited in its initial
brief.

                                 41
opening paragraph and a “brief paragraph” thereafter containing
a factual recitation of police conduct. Id. at 827. “Such a cursory
argument is insufficient to preserve the issue for consideration.”
Id.; see also Duest v. Dugger, 555 So. 2d 849, 852 (Fla. 1990) (“The
purpose of an appellate brief is to present arguments in support
of the points on appeal. Merely making reference to arguments
below without further elucidation does not suffice to preserve
issues, and these claims are deemed to have been waived.”).
Likewise, the supreme court found waiver where the “entirety of
[appellant’s] argument in his initial brief is comprised of two
sentences that do not cite any case law or refer to any facts that
could have supported his argument . . . . Accordingly, we conclude
that this claim is insufficiently pled.” Knight v. State, 225 So. 3d
661, 675 (Fla. 2017).

     These cases illustrate that appellants cannot simply insert a
legal phrase (here, “or takings”) in an initial brief, make no
argument (or even a “cursory” one), and expect an appellate court
to address the matter. For this reason, the property owners
surely were taken aback when they found out the panel majority
had not only vacated the temporary injunction but had dismissed
their entire case on the basis of an unraised claim—and done so
without notice to, and supplemental briefing by, the parties. The
result of adjudicating the takings claim without briefing by the
parties is that the law of takings is now a bit more muddled, 4 a

    4  This nuisance-based takings claim is a hybrid between a
regulatory taking (which requires no physical invasion but must
be a total deprivation of use of property, even temporarily) and a
physical taking (a trespass or physical invasion), best reflected in
foundational cases such as Richards v. Washington Terminal Co.,
233 U.S. 546, 557 (1914). In Richards, the Supreme Court held
that a plaintiff could seek relief for a taking if the governmental
action imposed “special and peculiar” damages on a neighboring
property owner (who was next to a new railroad tunnel). Id.; see
also Argent v. United States, 124 F.3d 1277, 1284 (Fed. Cir. 1997)
(Plaintiffs stated takings claim where “burdensome pattern of
[flight] activity” was alleged.). The principle in this line of cases is
that a government-created nuisance may support a takings claim
                                  42
reason why the property owners have justifiably sought
rehearing and rehearing en banc based on decisional conflicts, as
well as a certified question: “Whether a compensable taking may
arise from recurrent trespasses and physical incursions upon
private property, even if of finite duration, by invitees licensed by
the Florida Fish and Wildlife Conservation Commission to
conduct hunting in an adjacent state wildlife management area.”

     Even if supplemental briefing had been sought from the
parties, the basis for doing so would be to reverse the injunction
(and dismiss the case), which Florida Carry says can’t be done,
thereby creating direct intramural precedential tension. The
issue of the extent to which a panel can expand the scope of
appellate review is worthy of the Court’s collective discussion, no
matter how it is resolved. Absent that discussion, this case sets a
precedent for panels having discretion to expand the scope of
appellate review without notice to the parties or supplemental
briefing to reverse on a legal theory the appellant did not raise on

if the burden imposed is peculiar/special as to a limited set of
property owners who bear the burden disproportionately
compared to others. Harm arising from reasonable and normal
uses, if widely shared by the public at large, would not be
actionable as a taking; but burdens from a nuisance endured by a
handful of neighboring property owners may be actionable (i.e.,
states a claim for relief). See Richards, 233 U.S. at 557; Argent,
124 F.3d at 1284. Of course, not every nuisance is a taking, only
those that fit this narrow category as defined by the caselaw.
Under the facts alleged and developed in discovery, the property
owners have to take precautionary steps and refrain from normal
use of their properties for over a month during the holiday season
each year when an influx of hunting dogs and hunters come onto
their property (akin to taking precautions if ash or fumes invade
from a neighboring waste treatment plant). By dismissing the
takings claim outright on appeal—without the issue having been
raised or even briefed—the property owners have been deprived
of the ability to argue the takings issue and the law on takings
has been clouded.


                                 43
appeal; no exception to the waiver rule is required. It ratchets
back the rote application of waiver rules, thereby lessening the
strictures of the adversary process model. Some will lament this
change, some will not, but the net result is that an objection that
an issue, argument or theory “wasn’t raised” is no longer an
insurmountable bar to a panel’s adjudication of a case. As the
general discussion above makes evident, however, much room
exists for debate and clarification of the extent of appellate court
power to do justice in each case within the parameters of an
adversarial model of adjudication, making the denial of en banc
review a lost opportunity.




                                44